Citation Nr: 0907540	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left upper extremity.

3.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right upper extremity.

4.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease prior to June 13, 2007.

5.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery disease since June 13, 2007.

6.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity prior to 
June 13, 2007.

7.  Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy of the left lower extremity since June 
13, 2007.

8.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity prior to 
June 13, 2007.

9.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity since June 
13, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from October 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for peripheral neuropathy of the right lower 
extremity, with an evaluation of 10 percent, granted service 
connection for peripheral neuropathy of the left lower 
extremity, with an evaluation of 10 percent.  It is also on 
appeal from a March 2005 rating decision that granted an 
increased evaluation for the Veteran's service-connected 
coronary artery disease to 30 percent.

Since mid-2003, the Veteran has had numerous claims in the VA 
system, many of which are no longer active.  The decision and 
remand sections below will address only those claims which 
are still active, and on which action must be taken.  

The Board does feel, however, that it is appropriate to 
address why it does not consider the Veteran's claims for 
atrial fibrillation and diabetes mellitus, type II to be 
active claims, as the procedural history of these claims is 
complex.

The Veteran initially claimed entitlement to service 
connection for atrial fibrillation in February 2004, but at 
the time, the claim was treated as a claim for an increased 
evaluation for the Veteran's coronary artery disease (CAD), 
which was then rated at 10 percent disabling.  In March 2005, 
a rating decision was issued granting an increased evaluation 
for CAD (also claimed as atrial fibrillation) to 30 percent 
disabling, effective February 17, 2004.  The Veteran filed a 
notice of disagreement with that decision in April 2005.  No 
action was taken in the matter until February 2006, at which 
time a Decision Review Officer (DRO) decision separated the 
claims for CAD and atrial fibrillation, and granted service 
connection for atrial fibrillation with an evaluation of 10 
percent.  A Statement of the Case (SOC) was not issued in 
conjunction with the DRO decision.  In March 2006, the 
Veteran filed a statement disagreeing with the evaluation of 
his atrial fibrillation - in effect, a claim for an increased 
evaluation.  Subsequently, the Veteran filed a formal claim 
for bradycardia in May 2006, which VA treated as a claim for 
an increased evaluation for his atrial fibrillation.  A 
rating decision was issued in November 2006, denying an 
increased evaluation.  The Veteran apparently filed a notice 
of disagreement, although it is not in the file, based on the 
fact that an SOC was issued in April 2007.  The Veteran did 
not file an appeal following the issuance of the SOC, and the 
time to appeal has now passed.  Therefore, the issue of an 
increased evaluation for atrial fibrillation is not before 
the Board.

By way of an October 2003 rating action, the RO granted 
service connection and a 20 percent rating, effective July 
31, 2003, for diabetes mellitus, type II (DM), with erectile 
dysfunction and peripheral neuropathy of both upper and both 
lower extremities.  The Veteran filed a claim for an 
increased evaluation for his DM in April 2005.  A rating 
decision issued in December 2005 continued the 20 percent 
evaluation for DM and erectile dysfunction, but split his 
peripheral neuropathy of the extremities into four separate 
service-connected disabilities.  The RO assigned 20 percent 
ratings to disability due to peripheral neuropathy in each 
upper extremity, and 10 percent ratings to disability due to 
peripheral neuropathy in each lower extremity.   The Veteran 
filed a notice of disagreement in January 2006, but only as 
to the evaluations of the peripheral neuropathy of his left 
and right lower extremities.  The Veteran never filed a 
notice of disagreement with the continued 20 percent 
evaluation for his DM.  In December 2006, the Veteran filed a 
new claim for an increase for DM.  In a January 2008 rating 
decision, the evaluation of the Veteran's DM was increased to 
40 percent.  The Veteran did not appeal this decision.

In a February 2009 Informal Hearing Presentation, the 
veteran's representative initiated a new claim, asserting 
that there was clear and unmistakable error (CUE) regarding 
the effective date assigned for the 40 percent evaluation for 
diabetes mellitus.  The claim for CUE has not yet been 
considered by the RO, and is therefore referred back to the 
RO for development.

Also in the Informal Hearing Presentation, the Veteran's 
representative asserted that the Veteran has had a pacemaker 
inserted, but that there are no medical records concerning 
this in the file.  The Board will treat this as an informal 
claim for a temporary total rating due to pacemaker 
insertion, and the claim is referred back to the RO for 
development.

The Board also observes that, unrelated to the claims before 
the Board, the Veteran, by way of an October 2007 
communication, submitted new claims for earlier effective 
dates for the evaluations of his service-connected coronary 
artery disease, peripheral neuropathy of the right lower 
extremity, and peripheral neuropathy of the left lower 
extremity.  Notice required under the Veterans Claims 
Assistance Act of 2000 (VCAA) was furnished to the Veteran in 
November 2007, but as of yet, no rating decision has been 
issued.  These claims are not considered in this decision and 
remand.

The issues involving entitlement to increased evaluations for 
coronary artery disease, peripheral neuropathy of the left 
and right lower extremities, and peripheral neuropathy of the 
left and right upper extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is service-connected for post-traumatic stress 
disorder (PTSD).


CONCLUSION OF LAW

The Veteran's psychiatric disability is already service 
connected, and the claim seeking service connection for 
depression is moot.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§  4.14, 20.101 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for entitlement to service 
connection for depression in October 2004, apparently in 
conjunction with his claim for entitlement to service 
connection for PTSD.  In March 2005, the Veteran's PTSD claim 
was denied, and his depression claim was deferred.  In 
December 2005, service connection for depression was denied.  
The Veteran filed a notice of disagreement in March 2006, but 
an SOC was never issued.  Nevertheless, in September 2007, 
service connection for PTSD, evaluated at 50 percent 
disabling, was granted, effective October 2004.  

The Veteran's PTSD is service connected.  His depression is 
included among the symptoms considered in rating the PTSD 
(see 38 C.F.R. § 4.130, Diagnostic Code 9411), and 
consequently is also service connected.  It may not be 
service-connected and rated separately, as such would violate 
the anti-pyramiding provisions of 38 C.F.R. § 4.14.  As the 
depression is already service-connected, the appeal in that 
matter is moot.  There is no question of fact or law 
remaining before the Board, and the claim must be dismissed.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101(a).


ORDER

The claim for entitlement to service connection for 
depression is dismissed as moot.


REMAND

Peripheral Neuropathy of the Left and Right Upper Extremities

The Veteran's claims for increased evaluations for disability 
due to peripheral neuropathy of his left and right upper 
extremities must be remanded.  Correspondence from the 
Veteran in March 2006, following the December 2005 rating 
decision, included a notice of disagreement with regard to 
these two issues, but no statement of the case has yet been 
issued by the RO, as is required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the agency 
of original jurisdiction (AOJ), here the VAMC, for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Thus these claims are being remanded for 
issuance of a statement of the case and to give the Veteran 
the opportunity to complete an appeal.  38 U.S.C.A. § 7105 
(West 2008); 38 C.F.R. § 19.26 (2008).

CAD and Peripheral Neuropathy of the Left and Right Lower 
Extremities

The Veteran has asserted that significant evidence has not 
been associated with the claims folder, which would be 
relevant to the proper evaluation of his claims for increased 
evaluation for CAD and peripheral neuropathy of the left and 
right lower extremities.  

Initially, the Veteran claims that there are significantly 
more VA progress notes that have not yet been added to the 
folder.  The Board observes that the claims folder has no VA 
records (other than formal VA examinations) from prior to 
February 2004, from December 2004 through February 2005, from 
December 2005 through July 2006, from December 2006 through 
November 2007, and from January 2008 to the present.  Any 
outstanding records of pertinent medical treatment should be 
obtained prior to readjudication by the RO.

Additionally, the Veteran asserts that multiple private 
doctors have treated him over the course of VA proceedings, 
but that the records were not obtained by VA despite the 
Veteran providing releases.  The RO should obtain releases 
from the Veteran for all relevant private medical providers, 
and should then retrieve the private medical records 
pertinent to his claims.

Finally, the Board notes that VCAA notices sent to the 
Veteran over the course of his claims for increased 
evaluations have been inadequate, as they did not inform the 
Veteran of the need to show the effect that worsening 
disability has on employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Proper VCAA notice must be 
provided to the Veteran prior to further adjudication of the 
claims.

Accordingly, the case is REMANDED for the following action:

As to the Veteran's claims for increased 
evaluations for peripheral neuropathy of the 
left and right upper extremities: 

1.  The RO should furnish the Veteran and 
his service representative an appropriate 
SOC and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issue of 
increased evaluations for peripheral 
neuropathy of the left upper extremity and 
peripheral neuropathy of the right upper 
extremity.  These issues should be 
returned to the Board for appellate review 
only if he files a timely substantive 
appeal following the issuance of an SOC.

As to the Veteran's claims for increased 
evaluations for CAD and peripheral 
neuropathy of the left and right lower 
extremities:

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met.

3.  The Veteran's complete VA treatment 
records must be obtained and associated 
with the claims folder.

4.  The RO should obtain releases from the 
Veteran for all private medical providers 
who have provided treatment relevant to 
his pending claims.  The RO should then 
request these records from the private 
medical providers, and associate them with 
the file.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


